PER CURIAM.
Erich D. Peters appeals an order denying his motion to modify a final judgment of dissolution by which he sought primary residential custody of his two minor children. Below, after both parties presented testimony of witnesses and other evidence, the trial court found “that weighing all of the circumstances presented to the Court that Mr. Erich Peters and his present wife Nancy Peters could provide a more wholesome environment than the former wife Brenda Peters.” Nevertheless, expressly applying our opinion in Holmes v. Greene, 649 So.2d 302 (Fla. 1st DCA 1995), the trial court concluded “that there has not been a substantial and material change of circumstances sufficient to warrant the Court in making a change in the primary residential custody of the two minor children.”
Because the trial court applied the correct law and its ruling is supported by competent and substantial evidence, we find no abuse of discretion, Baldwin v. Baldwin, 576 So.2d 400 (Fla. 5th DCA 1991), and we affirm.
AFFIRMED.
BOOTH, JOANOS and VAN NORTWICK, JJ., concur.